            Case 1:19-cv-08562-AT-KNF Document 101 Filed 07/30/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
THE TRUSTEES OF COLUMBIA                                                    DOC #:
UNIVERSITY IN THE CITY OF NEW                                               DATE FILED: 7/30/2020
YORK,

                                  Plaintiff,

                 -against-                                                         19 Civ. 7465 (AT) (KNF)

ENCYCLOPAEDIA IRANICA
FOUNDATION,

                    Defendant.
ENCYCLOPAEDIA IRANICA FOUNDATION,
INC.,

                                  Plaintiff,

                 -against-                                                         19 Civ. 8562 (AT) (KNF)

THE TRUSTEES OF COLUMBIA UNIVERSITY                                                          ORDER
IN THE CITY OF NEW YORK, ELTON DANIEL
AND BRILL USA, INC.,


                        Defendants.
ANALISA TORRES, District Judge:

       It is ORDERED that the Court shall hold a hearing on Encyclopaedia Iranica Foundation, Inc.’s
(“EIF”) application for a temporary restraining order, ECF No. 91,1 on July 31, 2020, at 4:00 p.m. The
hearing shall proceed thelephonically. The parties shall call into the Court’s dedicated conference line at
(888) 398-2342, and then enter the access code 559-8827, followed by the pound sign. The parties shall
email their appearance information to Torres_NYSDChambers@nysd.uscourts.gov by July 31, 2020, at
1:00 p.m.

        SO ORDERED.

Dated: July 30, 2020
       New York, New York




1
 The ECF cites refer to documents as numbered in Encyclopaedia Iranica Foundation, Inc. v. Trustees of Columbia
University in the City of New York, et. al., No. 19 Civ. 8562 (S.D.N.Y.).
